Citation Nr: 1605637	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-17 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a nasal disorder, to include a deviation of the nasal septum and difficulty breathing.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active military service in the United States Marine Corps from September 1963 to March 1964 and Army National Guard service, which included periods of active duty for training (ACDUTRA) between June 14, 1969 and June 29, 1969 and additional periods of ACDUTRA and inactive duty for training (INACDUTRA) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for a nasal disorder, as well as bilateral hearing loss and tinnitus.  The Veteran appealed the denials in this decision and the matters were previously before the Board in April 2013, at which time the Board remanded them for further evidentiary and procedural development.    

In a January 2014 rating decision, the Indianapolis RO granted the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  As these decisions constitute the full grant of benefits sought on appeal, these matters are not before the Board; thus, the only matter for consideration in this case is the issue of entitlement to service connection for a nasal disorder, to include a deviation of the nasal septum and difficulty breathing.  

The issues of earlier effective dates for service connection for bilateral hearing loss and tinnitus have been raised by the record in a January 2006 statement by the Veteran for informal claims for these disabilities, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must remand the issue of entitlement to service connection for a nasal disorder, to include a deviation of the nasal septum and difficulty breathing, for additional procedural and evidentiary development.  Specifically, this claim must be remanded to the AOJ to afford the Veteran a new VA examination and to determine the exact dates of the Veteran's periods of ACDUTRA.

In regards to the new VA examination, the Board notes that the Veteran underwent a VA examination in September 2009, during which the examiner determined that his current nasal symptoms were related to his history of allergic rhinitis problems and that his current nasal symptoms seem less likely as not directly related to his active duty service and the injury to his nose during a period of ACDUTRA on June 24, 1969.  However, the Board notes that since this examination, additional service and personnel records have been associated with the Veteran's claims file, which include at least one record that shows a complaint of sinusitis symptoms by the Veteran.  Specifically, an annual report of medical history, which was associated with the claims file in June 2013 and which appears to be dated November 13, 1965, shows that the Veteran stated that he previously or at that time had symptoms of sinusitis.  As there is indication in the record that the Veteran's current nasal disorder is due to allergic rhinitis and/or sinus-related symptoms, he should be afforded a new VA examination to determine the etiology for his current nasal disorder in light of all of the evidence of record, including the annual report of medical history noted above.  

Furthermore, this matter must be remanded to determine the exact dates of periods of active and inactive duty training.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  The term "active military, naval, or air service" includes active duty, any reserve service periods of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. §§ 101(22), 101(24) (West 2014); 38 C.F.R. § 3.6 (2015).  

Here, the status of the Veteran's service during the November 1965 period, as well as any other periods of service in the Army National Guard, would have an impact on his service connection claim.  For example, because symptoms of sinusitis or rhinosinusitis are often associated with a disease process, the presence of such symptoms during a period of ACDUTRA would warrant entitlement to service connection, assuming all other requirements of service connection were met.  However, the presence of the same symptoms during a period of INACDUTRA would not warrant service connection because such symptoms do not stem from an injury.  Thus, the AOJ should verify the periods of ACDUTRA and INACDUTRA during the Veteran's Army National Guard service.  

Accordingly, the case is REMANDED for the following action:

1.  Contact all pertinent military authorities and the Joint Services Records Research Center (JSRRC), as appropriate, to ascertain any periods of ACDUTRA and INACDUTRA during the Veteran's Army National Guard service.  

Associate with the claims file all records and responses from all pertinent military authorities and the JSRRC.  All efforts to obtain records from all pertinent military authorities and the JSRRC should be fully documented.  All facilities from which records are requested should provide a negative response if the records are not available.  

If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, describe further action to be taken, and give the Veteran and his representative the opportunity to submit the requested information as required under 38 U.S.C.A. § 5107A (West 2014) and 38 C.F.R. § 3.159(c) (2015).

2.  Following the above developments, arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current nasal symptoms and their relationship, if any, to military service and any incident thereof, to specifically include traumatic injury to his nose on June 24, 1969 and the complaint of sinusitis symptoms noted on the November 13, 1964 annual report of medical history.  

After reviewing the entire claims file, including this Remand, the examiner should diagnose any current nasal symptoms and state whether any such current nasal symptoms are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to any in-service incident, including any periods of ACDUTRA and INACDUTRA.  Furthermore, the examiner should specifically include a discussion of the June 24, 1969 injury to the Veteran's nose and the November 1965 annual report of medical history in formulating an opinion regarding the causal connection between the Veteran's current nasal symptoms and his military service.   

The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment, or the length in time between separation from service and the Veteran's claim for compensation.  In reaching an opinion, the examiner should review the service and post-service records, including the Veteran's documented medical history and all lay evidence of record. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of causation as it is to find against it.

3.  After completing all indicated developments above, readjudicate the claim of entitlement to service connection for a nasal disorder, to include a deviation of the nasal septum and difficulty breathing, in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran and his representative, and they should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






